Exhibit 10.40

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of February 24, 2014, by and among MARCHEX, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (“Lenders”), and U.S. BANK NATIONAL
ASSOCIATION, as administrative agent (“Administrative Agent”).

RECITALS

A. On or about April 1, 2008, Borrower, Lenders and Administrative Agent entered
into that certain Credit Agreement (together with all amendments, supplements,
exhibits, and modifications thereto, the “Credit Agreement”) whereby Lenders
agreed to make available to Borrower the credit facilities described therein.

B. Borrower has requested Lenders to (1) extend the maturity date of the
Revolving Loans (as defined in the Credit Agreement) and (2) modify certain
other provisions of the Credit Agreement. The purpose of this Amendment is to
set forth the terms and conditions upon which Lenders will grant Borrower’s
requests.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties agree as follows:

 

ARTICLE I. AMENDMENT

The Credit Agreement and all of the other Loan Documents are each hereby amended
as set forth herein. Except as specifically provided for herein, all of the
terms and conditions of the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect throughout the terms of the
loans described therein, as well as any extensions or renewals thereof.

 

ARTICLE II. DEFINITIONS; MODIFICATIONS

As used herein, capitalized terms shall have the meanings given to them in the
Credit Agreement, except as otherwise defined herein, or as the context
otherwise requires. Section 1.1 of the Credit Agreement is hereby amended to add
or modify (as the case may be) the following defined term:

“Revolving Termination Date” means the earlier of (a) April 1, 2017 or (b) the
date that all Obligations are paid in full and the Revolving Commitments are
terminated.



--------------------------------------------------------------------------------

ARTICLE III. MODIFICATIONS TO CREDIT AGREEMENT

 

  3.1 Fees and Other Charges

Section 3.3 of the Credit Agreement is hereby amended in its entirety to read as
follows:

 

  3.3 Fees and Other Charges

(a) Borrower will pay a fee for each standby Letter of Credit at a per annum
rate equal to the “Applicable Margin” then in effect under the Revolving
Facility of the face amount of each standby Letter of Credit (provided that the
minimum fee shall be $300), to be shared ratably among Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, in the event that there is more than one Lender at the time a standby
Letter of Credit is issued, Borrower shall pay to Issuing Lender for its own
account a fronting fee at a per annum rate of 0.125 percent of the undrawn and
unexpired amount of each Letter of Credit issued by Issuing Lender, payable
quarterly in arrears on each Fee Payment Date after the issuance date.

(b) Borrower will pay a fee for each commercial Letter of Credit at a rate equal
to Issuing Lender’s standard pricing for commercial Letters of Credit then in
effect based upon the face amount of each commercial Letter of Credit, to be
shared ratably among Lenders and payable quarterly in arrears on each Fee
Payment Date after the issuance date. In addition, in the event that there is
more than one Lender at the time a commercial Letter of Credit is issued,
Borrower shall pay to Issuing Lender for its own account a fronting fee at a per
annum rate of 0.125 percent of the undrawn and unexpired amount of each Letter
of Credit issued by Issuing Lender, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

(c) In addition to the foregoing fees, Borrower shall pay or reimburse Issuing
Lender for such normal and customary costs and expenses as are incurred or
charged by Issuing Lender in issuing, negotiating, effecting payment under,
amending or otherwise administering any Letter of Credit.

 

  3.2 Financial Condition Covenant

Effective as of April 1, 2014, the liquidity covenant set forth in
Section 7.1(c) of the Credit Agreement is hereby deleted in its entirety.

 

ARTICLE IV. CONDITIONS PRECEDENT

The modifications set forth in this Amendment shall not be effective unless and
until the following conditions have been fulfilled to Administrative Agent’s
satisfaction:

(a) Administrative Agent shall have received this Amendment, duly executed and
delivered by the parties hereto and duly acknowledged by each Guarantor.



--------------------------------------------------------------------------------

(b) All representations and warranties of Borrower contained in the Credit
Agreement and the other Loan Documents or otherwise made in writing in
connection therewith or herewith shall be true and correct and in all material
respects have the same effect as though such representations and warranties had
been made on and as of the date of this Amendment (other than those
representations and warranties that relate to a specific prior date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific prior date).

 

ARTICLE V. GENERAL PROVISIONS

 

  5.1 Representations and Warranties

Borrower hereby represents and warrants to Administrative Agent that as of the
date of this Amendment there exists no Default or Event of Default. All
representations and warranties of Borrower contained in the Credit Agreement and
the other Loan Documents, or otherwise made in writing in connection therewith,
are true and correct as of the date of this Amendment (other than those
representations and warranties that relate to a specific prior date, in which
case such representations and warranties shall be true and correct in all
material respects as of such specific prior date). Borrower acknowledges and
agrees that all of Borrower’s Indebtedness to Lenders is payable without offset,
defense, or counterclaim.

 

  5.2 Security

All Loan Documents evidencing Lenders’ security interest in the Collateral shall
remain in full force and effect without change in priority, and shall secure the
payment and performance of the Loans, as amended herein, and any other
Indebtedness owing from Borrower to Lenders.

 

  5.3 Guaranty

The parties hereto agree that all guaranties guaranteeing repayment of the
Revolving Loans and all of Borrower’s obligations to Administrative Agent,
Lenders and Issuing Lender under the Revolving Facility, as amended by this
Amendment, remain in full force and effect and are enforceable without defense,
offset, or counterclaim.

 

  5.4 Payment of Expenses

Borrower shall pay on demand all costs and expenses of Administrative Agent
incurred in connection with the preparation, negotiation, execution, and
delivery of this Amendment, including, without limitation, reasonable attorneys’
fees incurred by Administrative Agent.

 

  5.5 Survival of Credit Agreement

The terms and conditions of the Credit Agreement and each of the other Loan
Documents shall survive until all of Borrower’s obligations under the Credit
Agreement are satisfied in full.



--------------------------------------------------------------------------------

  5.6 Counterparts

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original agreement, but all of which together shall constitute one
and the same agreement.

 

  5.7 Statutory Notice

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective duly authorized signatories as of the date first above
written.

MARCHEX, INC., a Delaware corporation By:   /s/ Michael A. Arends   Name:
Michael A. Arends   Title:   Chief Financial Officer U.S. BANK NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Lender and a Lender By  

/s/ Morgan Dipo

  Name:   Morgan Dipo  

Title:

 

 

Vice President



--------------------------------------------------------------------------------

GUARANTOR ACKNOWLEDGMENT AND CONSENT

Each undersigned Guarantor hereby (a) acknowledges that it has reviewed and
consents to the terms of the foregoing Second Amendment to Credit Agreement,
(b) reaffirms its Guaranteed Obligations and agrees that its Guaranteed
Obligations guarantees the repayment of the Revolving Loans and Borrower’s other
Indebtedness to Lenders under the Revolving Facility, as amended herein and
(c) acknowledges that its Guaranteed Obligations remain in full force and effect
and are enforceable without defense, offset, or counterclaim.

 

GUARANTORS: goClick.com, Inc. By   /s/ Francis J. Feeney   Name:  

Francis J. Feeney

  Title:  

Secretary

MARCHEX, LLC By   /s/ Dan Corcoran   Name:  

Dan Corcoran

  Title:  

President

MARCHEX SALES, LLC By   /s/ Francis J. Feeney   Name:   

Francis J. Feeney

  Title:  

Secretary

JINGLE NETWORKS, INC. By   /s/ Dan Corcoran   Name:  

Dan Corcoran

  Title:  

Vice President